DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Appeal Brief
In view of the appeal brief filed on 8/25/2021, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/EDUARDO COLON SANTANA/Supervisory Patent Examiner, Art Unit 2846                                                                                                                                                                                                        




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With respect to claim 1, it is vague and unclear of how, “capturing a motor phase voltage from at least one of the motor phases with respect to a reference potential while the inverter is switched off”, when voltage is measured without inverter ever switching on.  Similar lines in claim 8, “capturing a motor phase voltage from at least one of the motor phases with respect to a reference potential while the inverter is switched off.” And lines in claim 10, “operate said detection circuit for capturing the motor phase voltage while said inverter is switched off.”
In claims 1, 8 and 10, the motor phases are described as being connected to drive circuit having DC voltage circuit and an inverter.  For motor phase voltage to be measured on motor side of the inverter, the inverter must be switched on to provide voltage/current to the motor side.  It is unclear of how voltage can be measure on the motor side without inverter which connects motor being turned on at some point. If applicant is inferring that the current/voltage leakage thorough free wheeling diodes or through other bypass means, the claims should particularly point out the subject matter which the inventors regards as the invention to avoid being indefinite under 35 USC 112(b).   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8, and 10-13 are rejected under 35 U.S.C. 102(a2) as being taught by Ando et al (PGPUB 2015/0130379).
With respect to claim 1, Ando teaches a method for detecting a motor phase fault of a motor configuration, motor phases of the motor configuration being connected to a drive circuit having a DC voltage intermediate circuit and an inverter, which comprises the steps of: 
capturing a motor phase voltage (paragraph 0013) from at least one of the motor phases with respect to a reference potential (paragraph 0039) while the inverter is switched off; and 
using a voltage profile (paragraph 0054) of the motor phase voltage captured to determine whether there is the motor phase fault on one of the motor phases of the motor configuration (paragraph 0014).
With respect to claim 2, Ando teaches which further comprises: 
connecting at least one motor phase to a first reference potential (fig. 3, RL) via at least one first resistor (fig. 3, 31);
connecting the at least one motor phase to a second reference potential (fig. 3, SL) via at least one further resistor (fig. 3, 32); and capturing a (paragraph 0039) divided motor phase voltage of the motor phase.
With respect to claim 3, Ando teaches which further comprises: 

connecting other motor phases of the motor phases each to a second reference potential (fig. 3, SL)  via at least one further resistor (fig. 3, 32); and capturing a (paragraph 0039) divided motor phase voltage of the first motor phase.
With respect to claim 4, Ando teaches which further comprises capturing the motor phase voltage or a divided motor phase voltage by means of a voltage divider (fig. 3).
With respect to claim 8, Ando teaches method for operating a drive circuit having a DC voltage intermediate circuit and an inverter for driving an electronically commutated motor, which further comprises: 
connecting motor phases of a motor configuration (fig. 1, 8) containing the electronically commutated motor to the inverter of the drive circuit; 
checking for a presence of a motor phase fault (paragraph 0014) in the motor configuration by: 
capturing a motor phase voltage (paragraph 0013) from at least one of the motor phases with respect to a reference potential (paragraph 0039) while the inverter is switched off; and 
using a voltage profile (paragraph 0054) of the motor phase voltage captured to determine whether there is the motor phase fault on one of the motor phases of the motor configuration (paragraph 0014); and 
preventing a switching-on of the inverter (paragraph 0014; stops operation when fault detected) and/or of a power factor correction filter of the drive circuit after capturing the motor phase voltage if the motor phase fault has been determined.
With respect to claim 10, Ando teaches a drive circuit for driving an electronically commutated motor, the drive circuit comprising: 
a DC voltage intermediate circuit (fig. 1, 3a/3b); 

a detection circuit (fig. 1, 6) for capturing a motor phase voltage from at least one of the motor phases with respect to a reference potential (paragraph 0039; compares voltage to reference); and 
a controller (fig. 1, 7) configured to operate said detection circuit for capturing the motor phase voltage while said inverter is switched off and to determine, on a basis of a voltage profile (paragraph 0054; voltage time chart) of the motor phase voltage captured, whether there is a motor phase fault on one of the motor phases of the motor configuration (paragraph 0014).
With respect to claim 11, Ando teaches wherein said detection circuit has at least one first resistor (fig. 3, 31), via which at least one motor phase is connected to a first reference potential (fig. 3, RL), and 
at least one further resistor (fig. 3, 32), via which the at least one motor phase is connected to a second reference potential (fig. 3, SL).
With respect to claim 12, Ando teaches wherein said detection circuit has at least one first resistor (fig. 3, 31), via which a first motor phase of the motor phases is connected to a first reference potential (fig. 3, RL), and 
at least one further resistor (fig. 3, 32), via which another motor phase of the motor phases is respectively connected to a second reference potential (fig. 3, SL).
Claim 13 (original). The drive circuit according to claim 10, wherein said detection circuit has a voltage divider (fig. 3) for capturing the motor phase voltage.


Allowable Subject Matter
Claims  9 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 9, the Prior Art does not teach capturing a motor phase voltage from at least one of the motor phases with respect to a reference potential while the inverter is switched off; and 
using a voltage profile of the motor phase voltage captured to determine whether there is the motor phase fault on one of the motor phases of the motor configuration; and 
switching off the power factor correction filter when driving the electronically commutated motor after capturing the motor phase voltage if a maximum possible fault current value for an insulation fault on a motor phase below a predefined limit value has been determined.
With respect to claim 15, the Prior Art does not teach connecting at least one motor phase to a plus pole of a DC-bus {I+HV} via at least one first resistor; 
connecting the at least one motor phase to a minus pole of the DC-bus (0 V) via at least one further resistor; 
capturing a divided motor phase voltage from at least one of the motor phases with respect to a reference potential while the inverter is switched off; and using a voltage profile of the motor phase voltage captured to determine whether there is the motor phase fault on one of the motor phases of the motor configuration.

Claims 5-7, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDUARDO COLON-SANTNA can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK D GLASS/               Primary Examiner, Art Unit 2846